Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the use in this Amendment No. 4 to Registration Statement No. 333-176507 on Form S-1 of Vitamin Blue, Inc. of our report dated May 8, 2012, relating to our audits of the financial statements appearing in the Prospectus, which is part of this Registration Statement. We also consent to the reference to our firm under the captions "Experts" and "Selected Financial Data" in such Prospectus. /S/ HJ Associates & Consultants, LLP HJ Associates & Consultants, LLP Salt Lake City, Utah July 18, 2012
